Notice of Allowance

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

21. (Currently Amended) The telematics system of claim 1, further comprising a housing configured to enclose the plurality of antennae, [[the]] a processor, and [[the]] a storage device, wherein the primary antenna is positioned closer to an inner surface of the housing than the backup antenna.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:

In regards to claims 1, 12 and 16, applicant’s arguments filed on July 23, 2021, with respect to claim(s) 1, 12 and 16 have been fully considered [see applicant’s arguments pg. 9 L. 9-24 (arguments for claim 1), pg. 11 L. 24-36 and pg. 12 L. 1-11 . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685